DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Applicant’s amendment overcomes the 102 rejections to the claims by amendment. Applicant’s arguments have been considered but are not persuasive against Dean. Therefore, the rejections under the previous prior art are maintained, with updated mapping for the claim amendments. 
More specifically regarding the arguments, the majority of Applicant’s arguments are conclusory.  Applicant selectively copies/pastes 2 paragraphs of Dean (not the ones the examiner refers to the most), and from those 2 paragraphs, tries to characterize the entire disclosure of Dean, limited to those 2 narrow paragraphs.  
This is respectfully inaccurate and does not correspond to what one of ordinary skill in the art would have understood when reading Dean as a whole.  The examiner directs Applicant’s attention to the mappings in the prior office action, such as, for example, Fig. 2and Fig. 3 of Dean, as well as paras. 18-21.  Figure 3 of Dean is reproduced below for convenience: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	With regard to interactivity and a GUI, here is one example paragraph 18 of Dean (also mapped to before in the previous office action):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



	Finally, regarding augmented reality, see Dean, Title, Abstract, Field of Invention, or even para. 16 of Dean, reproduced in part below:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Accordingly, the rejections under the previous prior art are maintained, even in view of amended features.  Please see remainder of this official action for details. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (U.S. Patent Application Publication No. 2016/0307373 A1).

	Regarding claim 1: see claims 10 and 14, mapped to Dean alone.
	The method of claim 1 corresponds to the functions performed by the system of claim 10 and claim 14 re: wherein the visual data comprises one or more applications configured to allow interaction between the plurality of users within the projected interactive environment (see mapping to claim 10; Dean teaches user interactivity based on at least one software module/ application that manages the data and GUI, see e.g. para. 18-21 and Fig. 2-3). 
	Thus, the same rationale for rejection applies.  Modifying the functions of claim 10, such to include visual data that comprises one or more applications as claimed (see Dean, paras. 18-21 and Fig. 2), would have been obvious and predictable to one of 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 3: see claim 12. 
	These claims are similar and, thus, the same rationale for rejection applies.
	

	Regarding claim 5: 
	Dean further teaches: the method of claim 1, wherein transmitting the visual data comprises transmitting the visual data from a location that is substantially central to the one or more users (see paras. 29-31, visual data can be transmitted through a server. Re: server being “substantially central”, in at least one embodiment, the server can be attached to a website (i.e. precisionmapper.com) (See paras. 19-24). In at least one embodiment, this is “substantially central”. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Dean, to have obtained the above. The motivation would be to have flexibility in user and service locations. 


	Regarding claim 7: see claim 16. 
	These claims are similar and, thus, the same rationale for rejection applies.


	Regarding claim 10:
	Dean teaches: a system (Fig. 2: 100), comprising: one or more processors (para. 16, the system of Figure 2 includes user in the field / Fig. 1: 300); and one or more memory (para. 16), comprising program instructions (para. 16-17) executable by the one or more processors to (para. 16): 
	receive data recorded using one or more cameras disposed within a housing coupled to a drone device (claim 1 and paras. 7 and 19-23, system can receive data from a UAV that has at least one camera/sensor, and captures raw image data which is then uploaded or received. See also Fig. 3: 402-403), wherein the data corresponds to a physical environment proximate to a plurality of users (claim 4 and paras. 18-31), and 
	wherein the drone device is configured to move within the physical environment while the one or more cameras are recording (paras. 23-31. See also Fig. 3: 402); and 
	generate mapping data of the physical environment based on the received data (paras. 19-23, generate geo-referenced data based on the raw image data (i.e. based on the received data)). 
	Regarding the remaining features of claim 10, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	generate an interactive environment for the plurality of users based on the mapping data, wherein the interactive environment comprises an augmented reality (AR) environment, a mixed reality (MR) environment, or a virtual reality (VR) environment, and wherein the interactive environment includes a graphical user interface (GUI) configured to be accessed by the plurality of users; and
	transmit visual data to a plurality of viewing devices used by the plurality of users in order to project the interactive environment to the plurality of users; and 
	wherein the drone device is positioned in a substantially central location relative to the plurality of users, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: generate an interactive environment… step, this is taught by Dean (see e.g. paras. 19 and 31-43), as the user moves around the display is updated in real time with a GUI that can be accessed by users (e.g. paras. 18-20).  
	Re: transmit visual data…step, this is also taught by Dean (see e.g. Fig. 2, transmit visual data to user(-s) in a field, in combination with paras. 18-20, can be plural users, and the above mapping, can be interactive, e.g. Fig. 2 and paras. 18-43, such as per para. 18, GUI provides objects, controls and ability for user to give commands, view windows, etc.). 
wherein the drone…is positioned...substantially central, this is also taught by Dean.  That is, Dean isn’t particularly limited to where the drone (UAV of Dean) is positioned, or flown, or controlled, or flight path (see e.g. Fig.2 and paras. 24-34). In at least one embodiment, the drone/UAC can be substantially central to the users. This is a broad, reasonable claim interpretation that is consistent with Applicant’s specification as filed (see para. 34 of Applicant’s specification).  Modifying Dean, such to include a system/method for a plurality of users, as per Dean, to generate an interactive environment, also per Dean, and to have at least one scenario where the drone  
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the one or more memory further comprises program instructions executable by the one or more processors to transfer the mapping data to a map database, access the mapping data from the map database, and generate the interactive environment based on the accessed mapping data, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dean teaches transferring the mapping date (i.e. georeferenced data; see Fig. 2) to a user in the field, corresponding to Fig. 1: 300.  The data processing system (Fig. 1: 300) can include a database system (Fig. 1: 332), for storing data and programming information.  Dean also teaches in para. 31 that the mapping data can be made available in a user’s Augmented Ag. Applications. This is a broad, reasonable interpretation of mapping data in a map database, as currently claimed. 
	Accordingly, Dean teaches/suggests the claimed map database, as part of Fig. 1: 332 that satisfies as an organized collection of structured information or data, stored in a computer system to be easily accessed, managed and/or modified, i.e. by a user’s Augmented Ag. Applications.  Note: para. 31 of Dean also teaches that a user can recall past surveys to get a sense of what the state of the field was on previous dates. This also teaches storage of data, such as mapping data, to a map database.  
	Modifying the database on Dean, to be a map database, to have received mapping data, each of which is taught by Dean, would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the one or more memory further comprises program instructions executable by the one or more processors to update the mapping data of the physical environment based on updated data recorded using the one or more cameras, wherein the updated data corresponds to the physical environment, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dean teaches updating mapping data in at least 2 ways.  First, Dean teaches that this can be done if/when a user determines that there is insufficient image data by using an “in-field” view that uses telemetry data to project each image onto a ground plane (i.e. generated mapping data) (see paras. 27-29). In this case, the mapping data is updated based on updated recorded data (i.e. send the UAV back out again).  
	The prior art included each element recited in claim 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  

Claims 2, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of: Mashable (“Soccer ball-shaped drone might be the safest flying robot yet”, 2015. Available at: https://mashable.com/2015/12/21/soccer-ball-drone/).   

	Regarding claim 2: see claim 11. 
	These claims are similar and, thus, the same rationale for rejection applies.


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the housing comprises a ball-shaped housing, and wherein the one or more processors and the one or more memory are disposed within the ball-shaped housing, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Mashable teaches a drone with a ball-shaped housing (see pages 1-3, a soccer ball shaped or spherical drone called the “Fleye”). The drone of Mashable can have processors and memory (i.e. an on-board computer) disposed within the ball shaped housing (see page 3). Dean also teaches that the UAV (drone) can include a processing system or elements of such (i.e. one or more processors and memory) (see Dean, paras. 19-20).   Modifying the applied references, such that the housing is ball-shaped, 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 19: see claims 2 and 3 
	The method of claim 19 is a combination of claim 2 and claim 3, both as mapped above.
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of applicant’s claims, to have further modified the applied references, in view of same, to have obtained claim 19, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 20: see claim 7. 
	These claims are similar and, thus, the same rationale for rejection applies.

	




Claims 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Yamamoto (U.S. Patent Application Publication No. 2009/0231687 A1).

	Regarding claim 4: see claim 13. 
	These claims are similar and, thus, the same rationale for rejection applies.


	Regarding claim 13:	
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 12, wherein the program instructions executable by the one or more processors to transmit the visual data further comprises….  
	transmit the visual data to the one or more viewing devices in the form of laser light, infrared light, or combinations thereof, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Yamamoto teaches that it is known for head word devices to transmit the visual data to the one or more viewing devices in the form of laser light, infrared light, or combinations thereof (see e.g. Yamamoto, paras. 2, 4, 5, 50-54).  Modifying the head worn apparatus of Shapira, to have the light transmission of Yamamoto (also head word display apparatus), and to have these applied in an interactive AR, VR or MR environment, per either Shapira or Dean, with the above features regarding the 
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	Dean further teaches: the system of claim 13, wherein the visual data comprises one or more applications configured to allow interaction between the plurality of users within the projected interactive environment (see above mapping to claim 10; Dean teaches user interactivity based on at least one software module/ application that manages the data and GUI, see e.g. para. 18-21 and Fig. 2). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Dean, to have obtained the above. The motivation would be to have flexibility in user and service locations. 


Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Gentry (U.S. Patent No. 9,387,928). 

	Regarding claim 6: see claim 15. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 9: see claim 18. 
	These claims are similar and, thus, the same rationale for rejection applies.


	Regarding claim 15: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the one or more memory further comprises program instructions executable by the one or more processors to send commands to the drone device to move within the physical environment while the one or more cameras are recording, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Gentry teaches that it is known to send commands to a drone device while it is traveling or moving through the air (see e.g. Gentry, figs. 9B, 10A and C3, L38 to C4, central control can dynamically adjust routs for the UAVs or drones).  Recall, Dean 
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 18:
	The applied reference to claim 10 does not proactively teach a charging device. 
	In analogous art, Gentry teaches: the system of claim 10, wherein the drone device comprises a drone charging device (see e.g. Abstract and C4, L29 to C5, second full paragraph, rechargeable drone).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view . 


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Kern (U.S. Patent Application Publication No. 2014/0349672 A1). 

	Regarding claim 8: see claim 17. 
	These claims are similar and, thus, the same rationale for rejection applies.


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the physical environment corresponds to a predetermined radius of one or more users of the plurality of users, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dean teaches generating mapping data of a physical environment for users/related to users, as mapped above in claim 10.  Kern teaches that it is known, in tracking and/or mapping applications, top create a geo-fence that has a radius defining its boundaries (see e.g. Abstract, para 2-4).  The geo-fence area with radius of Kern is a preconfigured location area that can be used in tracking, or basically an area defined by a user for various purposes. Modifying the applied references, such that the physical environment is defined and corresponds to a predetermined radius of the users, per 
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613